Citation Nr: 0504736	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  99-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for residuals of 
bilateral foot injuries.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1989.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 RO decision, 
which denied service connection for residuals of injuries of 
the knees and feet.  In a September 2001 decision, the RO 
granted service connection for a right knee disability; 
however, the left knee disability claim remains on appeal.  

The case was previously before the Board in September 2002, 
at which time the Board informed the veteran that it was 
developing his case rather than remanding it to the RO.  In 
April 2003, the Board issued a letter to the veteran, 
informing him of the receipt of further evidence concerning 
his claim and requesting that he either submit additional 
evidence or tell the Board to proceed with his appeal.  
However, in a document dated in July 2003, the Board 
explained that, as a result of a Federal Circuit Court 
decision and other policy considerations, it had determined 
to remand the case to the RO to review the record and 
readjudicate the veteran's claims.  The RO did so, and 
following issuance of a supplemental statement of the case in 
August 2003, the case was returned to the Board.  

In February 2004, the Board again remanded the case to the RO 
for reasons of due process development.  Upon completion of 
that development by the Appeals Management Center (AMC) in 
Washington, D.C., the case was returned to the Board for 
consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  There is no medical evidence to show that the veteran's 
currently diagnosed patellofemoral syndrome in the left knee 
either had its clinical onset in service or had undergone an 
increase in severity during his period of active military 
service.

3.  The medical evidence shows that a chronic bilateral foot 
disability was first clinically manifest many years after the 
veteran's discharge from active service; his currently 
diagnosed bilateral mid foot arthritis is not shown to be due 
to disease or injury in active service.  


CONCLUSIONS OF LAW

1.  Left knee patellofemoral syndrome is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Bilateral mid foot arthritis is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in November 1998, prior to 
the enactment of the VCAA.  In any case, VCAA notice was sent 
to the veteran prior to the most recent transfer of the case 
to the Board, and, as explained herein below, strictly 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in March 2004, the RO 
advised him of what was required to prevail on his claims for 
service connection, what specifically VA had done and would 
do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to furnish any 
evidence or information that he may have pertaining to his 
claims.  The veteran did not respond to the letter.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in a November 
1998 rating decision, a statement of the case issued to him 
in March 1999, and supplemental statements of the case issued 
to him in September 2001, November 2001, August 2003, and 
November 2004.  See 38 U.S.C.A. §§ 5102, 5103.  While the 
rating decision and statement of the case discussed what was 
required to establish well-grounded claims - a condition 
eliminated by the VCAA - the supplemental statements of the 
case discussed requirements to establish service connection 
on the merits, without regard to initially well-grounding a 
claim.  In these documents the RO informed the veteran of the 
reasons for which his claims were denied and the evidence it 
had considered in denying the claims.  Further, in the 
statement of the case, the RO advised the veteran of the 
legal criteria governing entitlement to the benefits sought 
on appeal, and in the two most recent supplemental statements 
of the case, the RO has included reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to service connection for residuals of injuries of 
his left knee and feet.  He was afforded the opportunity to 
testify at a personal hearing, but he declined.  The RO has 
obtained treatment records from a private physician, on 
behalf of the veteran.  The veteran has not indicated any VA 
treatment of his claimed disabilities.  VA has also conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded 
comprehensive VA medical examinations in September 1997, 
January 2001, and October 2002, specifically to evaluate the 
current nature and etiology of his left knee and foot 
disabilities.  The veteran has not alleged, nor does the 
record currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for Service Connection

A.  Factual Background

In July 1997, the RO received the veteran's claim for service 
connection.  He claimed that since basic military training, 
his feet have hurt him.  He indicated that after marching 
during service in July 1988, his feet were badly swollen and 
that since then his feet have become worse.  Regarding his 
knee, he indicated that in April or May 1989 in Germany, he 
was run over by a truck, which injured both of his knees.  
(Review of the file indicates that service connection is 
established for residuals of a right knee injury, post 
arthroscopy with degenerative arthritis.)  

In September 1997, the veteran underwent a VA examination at 
Knox Community Hospital.  He reported that his knees were run 
over by a truck in 1989 for which he was treated in service.  
He currently complained that his knees were getting worse, 
with swelling, locking, and pain.  He also complained of 
problems with his feet, which he reported had developed after 
a long march in the military.  He stated that he continued to 
experience pain in his feet.  An examination was performed.  
X-rays of the feet and knees were normal.  Regarding the 
feet, the diagnosis was no specific abnormalities of the feet 
on examination; the veteran did have subjective complaints of 
pain that were not necessarily substantiated by objective 
findings.  Regarding the knees, the diagnosis was mild 
patellofemoral pain syndrome related to activity; the knee 
examination was grossly normal, and subjective complaints 
were not substantiated by objective findings.  

In November 1998, the RO denied the veteran's claims for 
service connection.  At that time, the veteran's service 
medical records were not available for review.  However, they 
were subsequently obtained and associated with the file.  On 
a physical examination for enlistment purposes in September 
1986, the veteran's feet were within normal limits.  He was 
also noted to have had arthroscopic surgery - removal of 
cartilage - on his left knee in January 1984, before service.  
On an orthopedic consultation, X-rays were within normal 
limits and the impression was chondroplasty of the left 
patella with no current restrictions.  In its evaluation, the 
military had obtained the veteran's private medical records, 
dated in January 1984, which are of record.  These records 
pertained to the veteran's left knee arthroplasty and 
reflected a final diagnosis of chondromalacia patellae, 
medial femoral condyle.  

In October 1986, service medical records show that the 
veteran complained of pain in both feet for a duration of two 
days.  There was no trauma, redness, or swelling.  He was 
given an arch support to be used when needed.  There was no 
diagnosis given.  In September 1988, he reported pain and 
swelling in his feet after marching.  There was no swelling 
or edema, and X-rays were normal.  The diagnosis was soft 
tissue diffuse trauma.  He was put on limited duty for two 
weeks.  Later in the month the veteran was seen on follow-up 
for painful feet.  There was no evidence of trauma, and no 
swelling or infection evident.  There was diffuse tenderness.  
The diagnosis of possible neuralgia due to cold injury (there 
was no further explanation).  In November 1988, he complained 
of pain in his feet for three months.  The feet were purple 
and splotchy, with swelling and pain over the metatarsal 
heads.  The diagnosis was foot pain questionably secondary to 
Raynaud's phenomenon.  He was given light duty.  In February 
1989, he was excused from physical therapy until an 
evaluation of his feet was completed at the end of March.  In 
May 1989, the veteran reported that a truck hit him, injuring 
his left knee.  The record indicates minimum skin abrasion 
with point tenderness over the lateral collateral ligament.  
There was no edema, crepitus, or laxity.  There was 
peripatellar pain.  The impression was soft tissue injury of 
the left knee.  In June 1989, the veteran was granted 
convalescent leave for one week for an unnamed condition 
(after which he had undergone surgery on his right knee 
earlier that month).  There was no physical examination for 
discharge purposes in the file.  

In January 2001, the veteran underwent a VA examination at 
Ohio State University Medical Center.  Regarding his feet, 
the veteran reported that he injured his feet during a 
competition march in service and that he had swelling of both 
feet and pain in the arches of his feet.  He now complained 
of pain and swelling of both feet.  He stated that he did not 
receive any treatment for the feet and that they hurt 
constantly.  He complained that pain was worse if he stood on 
his feet for a prolonged period of time or when cold weather 
set in.  He avoided doing any type of physical activity due 
to the pain.  Regarding his knees, he reported that his legs 
were run over by a truck that was improperly parked.  He now 
complained of pain, stiffness, swelling, giving way, and 
locking.  He could no longer participate in activities due to 
knee pain.  An examination was performed.  X-rays of the feet 
were obtained, which were unremarkable except for an 
irregular radiolucent line through the first metatarsal 
fibular sesamoid.  An MRI of the left knee was obtained, 
which showed small joint effusion and a 1.5 cm. lateral 
intra-articular body with possible intra-articular body 
versus inferomedial patellar osteophyte.  The impressions 
were arthralgias of bilateral feet and degenerative changes 
and joint effusion of the left knee per MRI.   

Private medical records, dated from June 1991 to October 
2001, have been received and associated with the file.  These 
records from the veteran's physician show treatment for a 
variety of ailments, to include knee and foot pain.  In 
August 1997, the veteran complained of swelling in the knees.  
He reported a history of an old Army injury and football 
injury.  The impression was post-traumatic condition of the 
knees.  In September 1997, the veteran indicated that 
swelling in his feet had improved.  In December 1997, he 
complained of knee pain and swelling.  The impressions were 
post-traumatic disorder of the knees and osteoarthritis of 
the knees.  In November 2000, he complained of pain in both 
knees and feet.  The impression was acute knee pain.  In 
April 2001, the veteran was seen after a calf bucked him 
while he was tagging it, injuring his right ankle and knee.  
His foot was wrapped in an Ace bandage.  The impression was 
contusion of the right ankle, knee, and foot.  In October 
2001, the veteran complained that both knees and feet were 
swollen.  The impression was edema of feet and knees.  A week 
later, he complained of stiffness of the knees and feet.  It 
was noted that he stood on cement at work.  The impression 
was chronic knee and foot discomfort and stiffness.  

In October 2002, the veteran underwent a VA orthopedic 
examination.  He reported that he developed foot swelling on 
a long march in service and has since experienced foot pain.  
He also related that he pushed his friend out of the way of a 
truck and was himself run over by it.  He sought medical 
attention and no fracture was identified.  He stated that he 
was given crutches for symptomatic left knee pain.  An 
examination was performed.  X-rays of the feet showed some 
mild degenerative changes in the mid foot region bilaterally 
and also some evidence of previous bipartite sesamoids and/or 
chronic sesamoid nonunions, which were nontender on physical 
examination.  X-rays of the left knee showed good maintenance 
of the medial lateral compartment joint spaces, increased 
patellar tilt, and increased subchondral sclerosis in the 
lateral patellar facet.  

The examination assessment was bilateral mid foot mild 
arthritis and bilateral patellofemoral pain and syndrome.  
Regarding the feet, the examiner opined that it was unlikely 
that one specific march caused the foot arthritis, which 
appeared to be mild in nature.  The examiner stated that it 
was possible that a march might temporarily exacerbate 
symptoms but would unlikely result in a long-term 
progression.  The examiner further opined that degenerative 
arthritis of the mid foot was likely secondary to a chronic 
overuse.  Given that the veteran was in the  military for a 
short period of time and that a significant portion of his 
military time consisted of limited duty due to 
musculoskeletal complaints as well as surgery [on the right 
knee], it was not likely that the one specific march resulted 
in long-term disability due to mid foot arthritis.  
Consequently, the bilateral foot condition was felt not to be 
related to military service.  Regarding the left knee, the 
examiner opined that the left knee condition was not 
secondary to any specific traumatic episode, rather it was a 
chronic degenerative condition to which the veteran may be 
predisposed from his body makeup.  The examiner also noted 
that the condition pre-dated the veteran's entry in the 
service, as he had had left knee arthroscopy in 1984, at 
which point a patellar chondromalacia was identified and a 
patellar chondroplasty was performed.  The examiner stated 
that overuse could potentially exacerbate the knee problem 
but that the veteran was claiming that a truck exacerbated 
his problem.  The examiner indicated that the veteran's left 
knee condition was of a degenerative nature and that it was 
unlikely that the truck incident exacerbated his 
patellofemoral pain.  Consequently, the left knee condition 
was felt not to be related to military service.  

B.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound medical 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated during 
service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

1.  Residuals of a Left Knee Injury

After giving careful consideration to the medical evidence 
and the contentions of the veteran, the Board finds that 
there is no convincing evidence to show that the veteran's 
current left knee disability either had its clinical onset in 
service or had undergone an increase in severity during a 
period of active military service.

The veteran specifically claims that he has a current left 
knee disability that is the result of an injury during 
service.  In addressing whether direct service connection for 
a left knee disability is warranted, the Board observes that, 
as noted, service medical records show that at the time of 
entry into service the veteran had had a history of knee 
surgery with a diagnosis of chondromalacia patellae.  
Nevertheless, he was accepted into service with no 
restrictions.  In May 1989, he incurred a soft tissue injury 
in relation to his left knee.  Thereafter, there is no other 
reference to left knee complaints, findings, or diagnosis 
until 1997, many years after his discharge from service in 
September 1989.  While the veteran's left knee was evaluated 
as normal at the time of a VA examination in September 1997, 
to include X-rays, the diagnosis was patellofemoral pain 
syndrome related to activity, and not injury.  He continued 
to complain of knee pain to his private doctor, who noted 
edema.  At the time of a January 2001 VA examination, an MRI 
of the left knee showed effusion and degenerative changes.  A 
VA examiner in October 2002 addressed the nature and etiology 
of the current left knee disability, finding that the 
currently diagnosed patellofemoral syndrome was not related 
to the injury in service, as claimed by the veteran.  

In sum, there is no medical evidence of record linking the 
veteran's current patellofemoral syndrome of the left knee to 
service.  For this reason, the Board concludes that the 
weight of the credible evidence is against the veteran's 
claim.  Thus, direct service connection is not in order.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Alternatively, the veteran may establish service connection 
for a left knee disability through aggravation of a pre-
existing condition.  The veteran has not specifically argued 
that service connection is warranted on this basis, but the 
medical facts as presented in this case warrant such 
discussion.  

As noted, the medical evidence shows that at the time of 
entry into service in September 1986, the veteran had a 
history of left knee chondroplasty.  Records of the pre-
service left knee surgery, which were obtained at the time of 
the veteran's enlistment examination, clearly show a pre-
existing disorder diagnosed as chondromalacia patellae in 
January 1984.  The veteran's left knee was nevertheless found 
to be without restrictions at the time of his military 
enlistment.  In any case, there is no evidence that a pre-
service condition increased in severity beyond its natural 
progression during service.  The veteran incurred a soft 
tissue injury involving the left knee in May 1989.  However, 
there is no medical evidence of further left knee complaint 
during service or following service until 1997.  The VA 
examiner in October 2002 addressed the issue of aggravation 
of a left knee disability during service, finding that the 
veteran's patellofemoral syndrome was not aggravated during 
service. 

In view of the foregoing, the Board concludes that the weight 
of the credible evidence demonstrates that a pre-existing 
left knee disability did not undergo an increase in severity 
beyond the natural progress of the condition during service.  
Service connection on the basis of aggravation is thus not in 
order.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a left knee disability on 
both direct and aggravation bases, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

2.  Residuals of Bilateral Foot Injuries

The pertinent medical evidence of record shows that a chronic 
bilateral foot disability was first clinically manifest many 
years after the veteran's discharge from service in September 
1989.  As noted, the veteran complained of pain and swelling 
in both feet, usually after long marches, during service.  He 
received treatment in October 1986 and during the period of 
September 1988 to February 1989.  It was not until 1997 that 
the veteran is shown by private medical records to have 
sought treatment for foot pain.  A VA examination in 
September 1997 demonstrated no specific abnormalities, and X-
rays were normal at that time.  He complained of foot pain to 
his private doctor again in November 2000.  A VA examination 
in January 2001 demonstrated bilateral foot pain and normal 
X-rays except for an irregular radiolucent line through the 
first metatarsal fibular sesamoid.  In October 2001, his 
private doctor diagnosed chronic foot discomfort and 
stiffness, noting that the veteran stood on cement at work.  
A VA examination in October 2002 revealed mild degenerative 
changes in the mid foot region bilaterally and some evidence 
of sesamoid abnormality.  The veteran was diagnosed with 
arthritis in both feet.  

While the medical evidence clearly shows that bilateral mid 
foot arthritis currently exists, the medical evidence does 
not show that such condition is related to service.  The 
claims file contains a medical opinion addressing the 
etiology of the veteran's bilateral foot disability.  The 
examiner at the time of a VA examination in October 2002 
found that the veteran's diagnosed condition was likely 
associated with chronic overuse and that it was not related 
to military service, to include the long march claimed by the 
veteran.  

After carefully considering the medical opinion and 
contentions of the veteran, the Board finds that the VA 
opinion is persuasive and credible.  Further, the examiner's 
conclusions were based on a full review of historical 
evidence, with citations to pertinent records, and contained 
a discussion and rationale.  The veteran is competent to 
relate symptoms of his feet over time.  However, his own 
assertions that his bilateral foot disability is attributable 
to an injury during his period of service lacks probative 
value, because he is a lay person and not competent to offer 
an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).  

In sum, the available medical evidence does not show that a 
chronic bilateral foot disability persisted during and from 
the time of service, or that the current bilateral mid foot 
arthritis had its clinical onset during service.  Service 
medical records and post-service private medical records do 
not reflect continuous symptomatology pertinent to the feet 
until 1997.  Further, the Board accords significant weight to 
the opinion of the VA examiner, who discounted a medical 
nexus between the veteran's currently shown arthritis and 
service.  There are no other medical opinions of record 
addressing the issue at hand.  Thus, there is no basis of 
entitlement to service connection.  38 C.F.R. § 3.303.  Also, 
there is no basis for consideration under 38 C.F.R. §§ 3.307 
and 3.309 in that degenerative arthritis of the mid feet was 
not shown during service or in the initial post-service year.  
In view of the foregoing findings, service connection on 
direct and presumptive bases is not in order for the 
bilateral foot disability.  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's current bilateral foot 
disability became manifest years after his service and has 
not been medically linked to service.  As the preponderance 
of the evidence is against the claim of service connection 
for residuals of an injury of the feet, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for residuals of a left knee injury is 
denied.  

Service connection for residuals of bilateral foot injuries 
is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


